                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

JOHN DAVID PAMPLIN,        )                      3:16-CV-0745-MMD-CBC
                           )
           Plaintiff,      )                      MINUTES OF THE COURT
                           )
     vs.                   )                      August 22, 2019
                           )
WARDEN BAKER, et al.,      )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Several motions are currently pending. The court will address each motion in turn.

ECF No. 48, 49 & 50 – Plaintiff’s motions to compel further discovery identifying
unserved defendant, requesting issuance of summons, and request for sixty-day
extension of time; and
ECF No. 58 – Plaintiff’s second motion for enlargement of time

       By this motion, plaintiff seeks an extension of time to identify and locate information
concerning a defendant that may be named Kimal or Kimer. Specifically, plaintiff requests
video surveillance from a cell search that occurred on August 2, 2014. Defendants
responded to the motion (ECF No. 51). Defendants reveal that NDOC does not retain
video surveillance for such an extended period of time unless the surveillance was
designated for retention. In this case, plaintiff did not initiate this action until December 21,
2016; therefore, this video surveillance was not designated for retention. Id. In addition,
NDOC has searched employee records for any employee named Kimal or Kimer and have
not identified any employee with either name. Id. Defendants have no opposition to the
request for a sixty-day extension of time. Id. Plaintiff also filed a second request seeking
additional time for to identify this defendant (ECF No. 58).

      Plaintiff’s motions (ECF No. 48, 49, 50 & 58) are GRANTED in part. Plaintiff shall
have to and including Monday, October 21, 2019 to conduct discovery concerning
defendant Kimal or Kimer. To the extent plaintiff is able to further identify this defendant,
he shall have until Friday, November 1, 2019 to file a motion for service upon this
defendant. If NDOC is able to identify this defendant, the AG shall file the last known
address under seal.
ECF No. 54 – Plaintiff’s motion for appointment of counsel

      This is a civil rights action brought by pro se prisoner plaintiff John Pamplin. Plaintiff
has moved for appointment of counsel (ECF No. 54). Defendants’ opposed the motion
(ECF No. 56). No reply was filed.

        A litigant in a civil rights action does not have a Sixth Amendment right to appointed
counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The Supreme Court
has ruled that district courts lack authority to require counsel to represent indigent
prisoners in § 1983 cases. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S.
296 (1989). In only “exceptional circumstances,” the court may request voluntary
assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Palmer v. Valdez, 560 F.3d
965, 970 (9th Cir. 2009). Without a reasonable method of securing and compensating
counsel, this court will seek volunteer counsel only in the most serious and exceptional
cases. A finding of such exceptional circumstances requires that the court evaluate both
the likelihood of success on the merits and the pro se litigant’s ability to articulate his
claims in light of the complexity of the legal issues involved. Neither factor is controlling;
both must be viewed together in making the finding. Cano v. Taylor, 739 F.3d 1214, 1218
(9th Cir. 2014). The court exercises discretion in making this finding. Id. (citing Palmer,
560 F.3d at 970).

        In the present case, the court does not find the required exceptional circumstances.
Even if it is assumed that plaintiff is not well versed in the law and that he has made
serious allegations which, if proved, would entitle him to relief, his case is not exceptional.
The court is faced with similar cases almost daily. The court will not enter an order
directing the appointment of counsel in this case. The plaintiff has demonstrated that he is
able to litigate this case on his own. He has filed a complaint and motions with the court.
The plaintiff may have the assistance of law clerks at the prison.

      IT IS THEREFORE ORDERED that plaintiff’s motion for appointment of counsel
(ECF No. 54) is DENIED.

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                          By:              /s/
                                                  Deputy Clerk
